Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00301-CV

    Armando MONTELONGO, Jr., Real Estate Training International, LLC, Performance
                Advantage Group, Inc., and License Branding, LLC,
                                   Appellants

                                                v.

                                     Cecil G. ABREA, et al.,
                                            Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13094
                         Honorable Karen H. Pozza, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

       We order that appellees Cecil G. Abrea, et al. recover their costs of appeal from appellants
Armando Montelongo, Jr., Real Estate Training International, LLC, Performance Advantage
Group, Inc., and License Branding, LLC.

       SIGNED November 13, 2019.


                                                 _____________________________
                                                 Beth Watkins, Justice